DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Claims 1,3-4,6-10,12-33 are pending. Claims 13-30 are withdrawn. Claims 1,3-4,6-10,12 and 31-33 are under consideration.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and III have overlapping subject matter and a search of Group III requires a search of Group I. This is not found persuasive because Group III is related to a product obtained by a particular process. However, that product can be obtained by other processes. Applicant has elected Group I and a search of Group I does not equate to a complete search of Group III.  With regard to Group I and Groups IV/V, Groups IV/V are drawn to a method that uses a product that is made by the elected method of Group I and each of Group IV and V are distinct from one another and require separate searches. The requirement is still deemed proper and is therefore made FINAL.
Claims 13-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2021.
New Matter

	Claim 33 remains rejected and claims 1,3-4,6-10,12 and 31-32 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 1 is drawn to a culture period of “at least 9 days” and claim 33 is now drawn to culture for a time period of between 9 and 19 days or at least 19 days. Applicant points to paragraphs 16,18,77,87,89,82 and 93 and Table 1 for support of this limitation. However, the support is not found. Table 1 and paragraph 77 (as filed) and paragraph 79  (published application) show culture conditions for days 0-12. The referenced parts of the specification support that cells are CD7+ at day 19. Paragraph 18 states that the cells were cultured 0-9 days in iT media. 
The specification provides no implicit or explicit support for the context of the breadth of 9 to 19 days or at least 9 days ot at least 19 days. Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).


Claims 1,3-4,6-10,12 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method comprising culture of pluripotent stem cells using an iT protocol that includes induction of expression of an NICD from d0 to d2 and not after day 2, culture in the presence of a GSK-3b inhibitor, BMP4, and VEGF from d0-d1, culture hypoxic conditions from d0-d7, culture in normoxic conditions from d8, and culture in iT media from d1 to d12 does not reasonably provide enablement for culturing in any conditions that thereby generates a population of CD7+ T/NK progenitor cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.	 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to increasing efficiency of directing differentiation of pPSCs to become CD7+ T/NK progenitors by early/premature induction of Notch signaling along with a culture protocol that guides pPSCs to become CD7+ T/NK progenitors.
	The claims are currently broad in that the culture step is unlimited with regard to the culture media and external conditions used to guide the differentiation process.
	Oh (2019, Mol. Cells, 42:200-209), for example, reviews the directed differentiation of pluripotent stem cells and supports that a variety of cell types, including neurons, pancreatic b-cells, can be reliably obtained including neurons, pancreatic-cells, skeletal and cardiac muscle and hepatocytes by varying culture conditions and forced expression of different sets of genes. Ebrahimi (2020, Stem Cell Research and Therapy, 11:483, pages 1-13) reviews the directed differentiation of pluripotent stem cells into erythroid cells and teaches, 
“This developmental procedure is controlled by cell-cell/cell-matrix interactions along with several cytokines and growth factors including IL-3, IL-6, erythropoietin (EPO) (the main erythropoietic stimulating hormone), EPO-receptor, members of the transforming growth factor-β (TGF-β), activin A, activin receptor-II, Flt3 ligand (Flt3-L), vascular endothelial growth factor (VEGF), stem cell factor (SCF), thrombopoietin (TPO), and granulocyte colony-stimulating factor (G-CSF)” (Ebrahimi, 2).

With regard to cardiac differentiation, Fujita (2019, Stem Cells, 37:992-1002) states, “complex genetic and epigenetic circuits coordinately regulate cardiac differentiation and maturation from hPSCs “ (see page 992). Gene expression is not the only factor in controlling differentiation as Podkalicka (2020, Biomolecules, 10:1614, pages 1-30) teaches the importance of oxygen levels in differentiation as early embryogenesis occurs in relatively hypoxic conditions (see page 3 and Section 5.1, page 10).
The specification teaches directing differentiation of pluripotent stem cells to a population of cells comprising a specific CD7+ T/NK progenitor cells. This involves tight regulation of gene expression and culture conditions including media components and oxygen levels. The specification refers to this culture process as an iT protocol. This protocol is diagrammed as follows:

    PNG
    media_image1.png
    349
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    675
    media_image2.png
    Greyscale

Thus, the art supports that culture conditions are a driving factor in the differentiation path that pluripotent stem cells take.  The claims do not recite the culture conditions required to obtain CD7+ T/NK progenitors and thus, encompass use of any culture conditions including those that do not lead to T/NK+ cell types. The specification teaches obtaining CD7+ T/NK progenitors using a “iT” differentiation protocol that is enhances by premature induction of Notch signaling. The claims only require the early induction f Notch, which is not supported to direct differentiation, but to enhance it towards the CD7+ T/NK progenitor phenotype. Thus, given the state of the art and guidance in the specification, the claims are not enabled for the full breadth of the culture conditions encompassed. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1,3-10,12 and 31-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 1 and 3-10 and 31-32 under 35 U.S.C. 102a1 as being anticipated by Yu (Cell Stem Cell. 2008 May 8; 2(5): 461–471) is withdrawn as Yu did bit teach discontinuing Notch induction after day 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632